DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive.
Applicant argues that Chang et al. fails to disclose “selecting, by the computing system, a plurality of segments from  the live broadcast based on the social engagement information associated with the segments of the live broadcast; and automatically generating, by the computing system, a compiled media content item comprising a subset of the plurality of segments” as recited in claim 1.In paragraph 0088, Chang et al. teaches
 “the broadcast stream is shown to viewers, the viewers may engage with the broadcast stream in real-time by providing engagements which are then tied to the particular times the engagements were generated. The engagements may indicate a relevance/importance/likeness of certain segments of the broadcast. Therefore, the video editor 218 may obtain a histogram of engagement with the broadcast over time that depicts the various levels of engagement over the span of the broadcast. Based on the histogram, the video editor 218 may identify the portions of the broadcast that are associated with a higher amount of engagements, and then create one or more smaller clips that are more targeted to what people thought were relevant. As such, the video editor 218 can gather the segments of the broadcast that have the highest engagement (e.g., an engagement above a certain threshold). Alternatively, the video editor 218 can crop out the segments of the video that were least interesting to the viewers using the histogram.”

Therefore, claim 1, and similar claims 11 and 16, stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 11-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US Pub. No. 2016/0286244).
Consider claim 1. Chang et al. teaches a computer-implemented method comprising: providing, by a computing system, a live broadcast with which viewers can interact in real-time; receiving, by the computing system, social engagement information from the viewers during provision of the live broadcast, the social engagement information associated with segments of the live broadcast (para. 0043 describes an interactive streaming application that allows viewers to indicate engagements, including comments, signals of appreciation, share notifications, viewer join notifications, etc); selecting, by the computing system, a plurality of segments from  the live broadcast based on the social engagement information associated with the segments of the live broadcast; and automatically generating, by the computing system, a compiled media content item comprising a subset of the plurality of segments (paras. 0088 and 0094 describe automatically selecting a plurality of segments based on user engagement and 
Consider claim 2. Chang et al. teaches the computer-implemented method of claim 1, wherein the selecting the plurality of segments from the live broadcast is further based on quality associated with the respective segments (para. 0011 describes correlating two or more replays based on quality).
Consider claim 3. Chang et al. teaches the computer-implemented method of claim 1, wherein the selecting the plurality of segments from the live broadcast is further based on analysis of at least one of visual characteristics, audio characteristics, or movement characteristics (para. 0011 describes correlating two or more replays based on quality).
Consider claim 4. Chang et al. teaches the computer-implemented method of claim 1, wherein the social engagement information comprises at least one of a number of viewers or a number of responses associated with the segments of the live broadcast (para. 0056 describes tracking the number of signals of appreciation received from all viewers; paras. 0088 and 0094 describe automatically condensing broadcast streams into summary snippets, based on likeness of certain segments, to create a replay).
Consider claim 5. Chang et al. teaches all claimed limitations as stated above, except wherein social engagement information comprises viewer clicks on reaction icons (para. 0044 describes representing a signal of appreciation using an icon), and the selecting the plurality of segments from the live broadcast comprises selecting a segment from the live broadcast based on viewer clicks on reaction icons associated 
Consider claim 9. Chang et al. teaches the computer-implemented method of claim 1, wherein the selecting the plurality of segments from the live broadcast comprises selecting the plurality of segments based on at least one of a time of capture or a location of capture associated with a segment of the plurality of segments (para. 0011 describes correlating two or more replays based on time information and location data).
Consider claim 21. Chang et al. teaches the computer-implemented method of claim 1, further comprising: automatically generating, by the computing system, a second compiled media content item comprising a second subset of the plurality of segments from the live broadcast, the second compiled media content item different from the compiled media content item and the second subset of the plurality of segments different from the subset of the plurality of segments (para. 0090 describes generating a plurality of replays based on the measures of viewer engagements).
Claims 11-19 are rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub. No. 2016/0286244) in view of Zhang et al (US Pub. No. 2006/0088191).
Consider claim 6. Chang et al. teaches all claimed limitations as stated above, except determining a degree of stillness based on camera movement information, and wherein the selecting the plurality of segments comprises selecting a segment from based on the camera movement information.

Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claims invention, to determine a degree of stillness based on camera movement information, and wherein the selecting the plurality of segments comprises selecting a segment from based on the camera movement information, in order to extract semantics from camera motion parameters in videos as suggested in the prior art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub. No. 2016/0286244) in view of Zhang et al (US Pub. No. 2006/0088191) in further view of Official Notice.
Consider claim 7. Chang et al. and Zhang et al. teach all claimed limitations as stated above, except wherein the camera movement information is based on a sensor associated with a camera that captured the live broadcast. 
However, the examiner takes Official Notice that it is well known in the art to determine camera movement using a sensor.
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claims invention, wherein the camera movement .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub. No. 2016/0286244) in view of Ishtiaq et al. (US Pub. No. 2015/0082349)
Consider claim 8. Chang et al. teaches all claimed limitations as stated above, except ranking the plurality of segments based on results of a characteristic analysis technique.
However, Ishtiaq et al. teaches ranking the plurality of segments based on results of a characteristic analysis technique (para. 0081 describes building a summary video containing only the high ranked segments).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claims invention, to rank the plurality of segments based on results of a characteristic analysis technique, in order to extract and fuse video content features as suggested in the prior art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub. No. 2016/0286244) in view of Betz et al. (US Pub. No. 2002/0106191).
Consider claim 10. Chang et al. teaches all claimed limitations as stated above, except normalizing at least one of video aspects or audio aspects of the plurality of segments.

Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claims invention, to normalize at least one of video aspects or audio aspects of the plurality of segments, in order to create a video montage as suggested in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feher et al. (US Pub. No. 2009/0100098) discloses users providing feedback data in response to multimedia content.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484